Citation Nr: 1513483	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  15-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.

This case comes before the Board from an appeal of a rating decision dated July 2012 from the St. Petersburg, Florida regional office that assigned an initial evaluation of 0 percent for the service-connected bilateral hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Board has considered whether the claim for a total disability rating based on individual unemployability (TDIU) filed in November 2014 was raised in connection the current appeal, entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran specifically alleged that he is unemployable on account of his service-connected PTSD.  See VA 21-8940 dated November 2014, January 2015 Statement in Support of Claim.  Thus, the Board finds the instant appeal is not inextricably intertwined with the claim for TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The issue of a total disability rating due to individual unemployability has been raised by the record in a November 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2009.  Results from that examination show Maryland CNC speech recognition scores of 88 and 96 percent for the right and left ear, respectively, and the following puretone threshold values:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
70
85
60





HERTZ



1000
2000
3000
4000
Average
LEFT
35
50
75
95
63.75

A November 2014 audiogram shows the following puretone threshold values:





HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
85
90
70





HERTZ



1000
2000
3000
4000
Average
LEFT
65
90
90
105
75

The November 2014 audiogram shows elevated puretone thresholds, but does not indicate whether the Maryland CNC speech recognition test was used to obtain the scores reported under Word Recognition.  Therefore, a new examination is warranted to obtain these results.  38 C.F.R. § 4.85(a) (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should schedule a VA examination to determine the severity of the service-connected bilateral hearing loss disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






